[ENERSYS LETTERHEAD]

 

 



JOHN D. CRAIG
Chairman, President & CEO



 

 



April 13, 2005


Mr. John A. Shea
1016 Hilltop Road
Leesport PA 19533


Dear John:

With reference to your employment agreement (the "Employment Agreement") with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the "Company"), dated November 9,
2000, pursuant to which you are currently employed as Executive Vice President
Americas of the Company, we confirm that your salary as set forth in Section 3
of the Employment Agreement is increased to $335,000.00, effective as of April
1, 2005.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.



ENERSYS DELAWARE INC.




By:

/s/ John D. Craig



 

John D. Craig
Chairman, President & Chief Executive Officer





